PER CURIAM.
We affirm the denial of defendant’s motion for post-conviction relief under Fla.R.Crim.P. 3.850. We agree with the trial court that the defendant was not shown to have standing to file the motion. The term of incarceration to which he had been sentenced had been completed. While he apparently was subject to a detainer issued by the Immigration and Naturalization Service, the trial court having recommended his deportation following his incarceration, there was no showing that as a result thereof he continued to be held in state custody and was in such custody at the time his 3.850 motion was filed. See Bolyea v. State, 508 So.2d 457, 458 (Fla. 2d DCA 1987), approved, State v. Bolyea, 520 So.2d 562 (Fla.1988). See also D’Ambrosio v. Immigration & Naturalization Service, 710 F.Supp. 269 (N.D.Cal.1989).
Affirmed.
RYDER, A.C.J., and LEHAN and PARKER, JJ., concur.